Citation Nr: 1044814	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-33 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to a compensable evaluation for status post nasal 
septoplasty and rhinoplasty.

3.  Entitlement to an initial compensable evaluation for left ear 
sensorineural hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for bilateral elbow 
conditions.

6.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for a left knee 
condition.

7.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for a right shoulder 
condition, to include as secondary to service-connected cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1973 to May 1976, 
and July 1976 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and May 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2007 rating decision granted an increased evaluation 
from noncompensable to 10 percent for the cervical spine 
disability, effective November 16, 2005-the date on which the 
Veteran filed his claim for increase-but denied a compensable 
evaluation for the Veteran's nasal disability, as well as denying 
service connection for a right shoulder condition and reopening 
of claims for service connection for bilateral elbow and left 
knee conditions.  The May 2008 rating decision granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation, effective January 23, 2008-the date 
on which the Veteran filed that claim-but denied service 
connection for right ear hearing loss.  The Veteran submitted 
timely notices of disagreement with those rating decisions, as 
well as timely Substantive Appeals following issuances of 
statements of the case on those appealed issues.

During the appeal, the Veteran testified in a Travel Board 
hearing before the undersigned Veterans Law Judge in June 2010 
from St. Petersburg, Florida; a transcript of that hearing is 
associated with the claims file.

The Veteran's hearing loss, right shoulder, left knee, and 
bilateral elbow claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's cervical spine 
demonstrated muscle spasming and a moderate kyphotic deformity, 
but does not demonstrate any ankylosis.

2.  Throughout the appeal period, the Veteran is not shown to 
have nasal obstruction of rising to the level of 50 percent in 
both nasal passages or complete obstruction of one nasal passage, 
nor is the Veteran shown to have any polyps, bleeding, pus or 
crusting of the nasal passage.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for degenerative 
joint disease (DJD) of the cervical spine, but no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for a compensable evaluation for status post 
nasal septoplasty and rhinoplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, an April 2006 letter advised the Veteran to submit 
evidence that his service-connected cervical spine and nasal 
disabilities had gotten worse, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  That letter further advised 
the Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  The letter also advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level of 
disability, and the effect that the disability has on his 
employment.  The notice provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  The 
Veteran's increased evaluation claims were last adjudicated in 
September 2008.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and VA examination reports from December 2006.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran, including 
testimony given at a June 2010 Travel Board hearing, a transcript 
of which is associated with the claims file.  The Board also 
finds that no additional RO action to further develop the record 
is warranted on the claims decided herein.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims for increase, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein adjudicated.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

Increased Evaluation for Cervical Spine Disability

The Veteran filed his claim increased evaluation of his cervical 
spine disability on November 16, 2005.  The January 2007 rating 
decision increased the Veteran's evaluation from noncompensable 
to a 10 percent evaluation.  The Veteran has appealed that 
evaluation because he believes that his cervical spine disability 
was not properly evaluated.  He specifically averred on appeal 
that his cervical spine condition has not improved, and testified 
in his June 2010 hearing that he has pain and limited motion of 
his neck, as well as radiating pain to his shoulders.  He stated 
that he has to sit down to relieve the pain and that the 
condition affected his activities of daily living and occupation 
as a high school teacher because of the limited use of his arms.  
The Veteran's cervical spine disability is currently assigned a 
10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 
5237.  

The Veteran's cervical spine may be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

Diagnostic Code 5237 applies the General Rating Formula for 
Diseases and Injuries of the Spine, which provides that, with or 
without symptoms such as pain, stiffness, or aching in the area 
of the spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent evaluation requires 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation requires forward flexion greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation requires unfavorable ankylosis of the entire 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2010).

Any associated objective neurologic abnormalities including, but 
not limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2010); see also Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5) 
(2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation may be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  A 20 percent evaluation may 
be assigned with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation may be assigned with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2010).  

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).

In order to warrant an evaluation in excess of 10 percent, the 
Veteran needs to demonstrate cervical spine forward flexion of 30 
degrees or less; a combined range of motion for the cervical 
spine which is 170 degrees or less; abnormal spinal contours such 
as scoliosis, reversed lordosis, or abnormal kyphosis; muscle 
guarding or spasms which result in an abnormal spinal contour; 
favorable or unfavorable ankylosis of the cervical spine; or, 
incapacitating episodes a total duration of at least two weeks 
during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243.

The Veteran's VA treatment records indicate that the Veteran has 
complained throughout the appeal period of chronic neck pain and 
limited range of motion, as well as associated radiculopathy to 
his shoulders.

The Veteran underwent a VA examination of his cervical spine in 
December 2006.  At that time the Veteran reported that he 
underwent a neck surgery in 1973 and that he has had intermittent 
neck pain since that time.  The Veteran reported that he did not 
suffer from any urinary or bladder problems, but did complain of 
fatigue, decreased motion, stiffness, spasming and constant pain 
in his neck.  The VA examiner noted that the Veteran did not 
report any flare-ups, and stated that the Veteran did not have 
intervertebral disc syndrome at this time, nor was the Veteran 
noted to have any limitations to his walking or needing any 
device or aid for ambulation.  On examination, the Veteran was 
noted has having spasming, pain with motion, and tenderness of 
his cervical spine, though the VA examiner noted that the 
Veteran's muscle spasming, tenderness and guarding were not 
responsible for any abnormal spinal contour.  The Veteran's 
posture, gait and head position were all normal.  The VA examiner 
noted that the Veteran's cervical spine was not ankylosed.  The 
Veteran's cervical spine had flexion to 40 degrees without any 
pain, and he had extension to 40 degrees with pain beginning at 
30 degrees.  The Veteran had lateral flexion to 40 degrees with 
pain beginning at 30 degrees, and lateral rotation to 75 degrees 
without any pain.  X-rays from December 2006 demonstrated that 
the Veteran had slight kyphosis that had replaced the normal 
lordotic curve, with the apex of the curve being at the C4-5 
spinal segment.  The Veteran's x-rays noted the Veteran's 
cervical spine was abnormal with the degenerative changes as 
described.

The Veteran underwent an MRI in February 2009, at which time it 
was noted that the Veteran had lost the normal cervical lordosis 
and that he had a moderate kyphotic deformity of the cervical 
spine.  The Veteran was diagnosed with multilevel cervical 
spondylosis which was most prominent at the C4-5 and C5-6 spinal 
segments.

Based on the foregoing evidence, the Board finds that the 
Veteran's cervical spine disability more closely approximates to 
the criteria necessary for a 20 percent evaluation, but no more.  
Specifically, the Board notes that the Veteran demonstrated 
muscle spasming on examination in December 2006.  Moreover, the 
Veteran's x-rays and MRI's throughout the appeal period 
demonstrate that the Veteran's cervical spine has a moderate 
kyphotic deformity.  While the Board acknowledges the VA 
examiner's opinion that the spasming is not the cause of the 
abnormal spinal contours, the VA examiner fails to acknowledge 
that the Veteran had a kyphotic deformity and to provide a 
rationale for his opinion that such was not causing the Veteran's 
deformity.  

Additionally, the Board notes that the Veteran's lay testimony 
and the clinical evidence do not demonstrate that the Veteran's 
cervical spine is ankylosed, and in fact the VA examiner 
specifically noted that there was no ankylosis.  Moreover, the 
Veteran has not indicated that he has had any incapacitating 
episodes of physician-prescribed bed rest at any time throughout 
the appeal period and the Veteran has indicated that he continues 
to work as a high school teacher.  In any case, the VA examiner 
further noted that the Veteran did not have intervertebral disc 
syndrome, and therefore, Diagnostic Code 5243 is inapplicable in 
this case.  

Accordingly, a rating in excess of 20 percent is not warranted on 
the evidence of record.  Thus, by resolving doubt in favor of the 
Veteran, the Board finds that the Veteran's symptomatology more 
closely approximates the disability picture for a 20 percent 
evaluation, but no more, for his cervical spine disability; 
therefore, the Veteran's claim of an increased evaluation is 
granted to that extent only based on the evidence of record.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243; 
Deluca, supra; see also 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Nasal Disability

The Veteran filed his claim increased evaluation of his cervical 
spine disability on November 16, 2005, and was denied a 
compensable evaluation in the January 2007 rating decision.  The 
Veteran has appealed that evaluation because he believes that his 
evaluation should be higher.  He indicated in his June 2010 
hearing that he suffers from continuous running of his nose, that 
the bridge of his nose is tender from the surgery he had, and 
that he has problems breathing.  The Veteran's nasal disability 
is currently assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  

The Veteran's nasal disability has been rated as noncompensable 
under 38 C.F.R. § 4.97, Diagnostic Code 6502, for traumatic 
deviation of a nasal septum.  Under that code section, a 
10 percent rating is applicable for a 50 percent obstruction of 
the nasal passage on both sides or complete obstruction of one 
side.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 (2010).  

The VA treatment records from throughout the appeal period note 
that the Veteran has intermittently complained of a runny nose, 
with yellow discharge, and nasal obstruction.  During one episode 
in April 2009, the Veteran indicated that he took Dayquil and 
Alka-seltzer for his symptomatology, but had not used any 
antibiotics.  No measurement of the Veteran's nasal obstruction 
was done at that time.  

The Veteran underwent a VA examination in December 2006 for his 
nasal disability.  The Veteran reported that he had nasal surgery 
for nasal congestion in 1976 while stationed in Germany.  He 
stated that the surgery removed a nasal hump and that since that 
time the nasal dorsum has been sensitive to touch.  The Veteran 
reported that his breathing improved, but that he is quite 
sensitive to dust, causing him to sneeze and to develop nasal 
congestion, leading to a sore throat.  The Veteran reported no 
bleeding, pus or other discharge from his nose, nor any history 
of nasal fracture.  On examination, the Veteran was not noted as 
having any obvious deformity to his nose, and that the Veteran's 
nasal dorsum was "not exquisitely tender" on palpitation, 
though it was noted as being open and bony and not largely 
detracted.  The nasal septum was midline, with open airways.  
There was no noted pus, polyps, blood or crusting, and the 
Veteran's oral cavity and oropharynx were clear.  The Veteran was 
diagnosed with status post nasal septoplasty and rhinoplasty.  
The VA examiner stated that the Veteran had an open nasal bony 
dorsum to palpitation, with patent nasal airways, and that he had 
no visual nasal deformity.

Based on the foregoing clinical evidence, the Board finds that a 
compensable rating is not warranted in this case.  Specifically, 
the Board notes that there are no polyps, bleeding, crusting or 
any other discharge on examination.  The Veteran intermittently 
complained of a runny nose and discharge which led to a sore 
throat during the appeal period.  The Veteran treated this with 
over-the-counter medications and did not use any antibiotics.  

Moreover, the Veteran's nasal airways were shown to be patent 
without any nasal obstruction.  It is acknowledged that the 
Veteran is competent to report observable symptomatology, such as 
nasal obstruction.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, in this case, the subjective complaints are deemed to be 
outweighed by the clear objective evidence failing to show the 
requisite obstruction.

Given that the clinical evidence does not demonstrate any nasal 
obstruction or any symptomatology that is more closely 
approximate to nasal obstruction to a compensable degree, the 
Board finds that the criteria for a compensable evaluation for 
status post nasal septoplasty and rhinoplasty have not been met, 
and the Veteran's claim must be denied.  See 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6502.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Other Considerations

The Board has considered whether the Veteran's cervical spine and 
nasal disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provide for consideration of additional symptomatology than is 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Moreover, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The evidence of 
record does not indicate that the Veteran is currently unemployed 
due to his cervical spine and nasal disabilities, and in fact, 
indicates that the Veteran worked as high school teacher 
throughout the appeal period.  Since there is not any evidence of 
record that the Veteran's cervical spine or nasal disabilities 
cause him to be unable to gain and maintain substantially gainful 
employment, or that the Veteran is unemployed at all, the Board 
finds that a remand for such an opinion is not required in this 
case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 20 percent evaluation, but no more, for DJD of the cervical 
spine is granted, subject to the regulations controlling the 
payment of monetary benefits.

A compensable evaluation for status post nasal septoplasty and 
rhinoplasty is denied.


REMAND

The Board notes that the Veteran's left ear hearing loss was 
service connected in the May 2008 rating decision, but at that 
time the Veteran's right ear hearing loss was not considered a 
disability because his hearing loss in that ear did not meet the 
criteria for a hearing disability under 38 C.F.R. 3.385.  
However, the rating sheet attached to a September 2009 rating 
decision-which denied service connection for tinnitus and sleep 
apnea, but which did not adjudicate the Veteran's hearing loss 
claims on appeal-indicated that the Veteran's assigned 
noncompensable evaluation was for "Bilateral Sensorineural 
Hearing Loss (formerly Left Ear Sensorineural Hearing Loss)."  
Thus, the Board reasons that while it is not explicitly noted in 
a rating action in the record, it appears that the RO has granted 
service connection for the Veteran's claimed right ear hearing 
loss.  If such is the case, then a supplemental statement of the 
case has not been sent to the Veteran readjudicating his 
bilateral hearing loss evaluation under the new rating criteria 
applicable as a result of that rating action.

Therefore, on remand, the Board instructs that the RO to clarify 
whether it has granted service connection for right ear hearing 
loss, and if so associate the appropriate rating action with the 
record.  Moreover, the RO should also readjudicate the Veteran's 
increased hearing loss evaluation claim under the appropriate 
criteria in a supplemental statement of the case.

The Board notes that the Veteran's current claims file is rebuilt 
and the Veteran's service treatment records are not available for 
review.  In such cases where service medical records are 
unavailable, the VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. Brown, 9 
Vet. App. 46 (1996).  The Board remands the bilateral elbow, left 
knee and right shoulder conditions with this obligation in mind.

In regards to the Veteran's bilateral elbow conditions, the 
Veteran indicated in his June 2010 hearing that he experienced 
pain in both elbows during service and sought treatment several 
times for that pain, particularly in the 1990's.  The Veteran, 
however, does not state any particular injury or event in service 
to which any bilateral elbow condition could be attributed 
directly.  That notwithstanding, the Veteran has testified that 
he has experienced pain in his elbows since military service, 
even though he did not seek any treatment for that pain until 
November 2005 with VA, which is the first noted treatment for his 
elbows in the record.  The VA treatment records disclose only 
that the Veteran has been seen for bilateral elbow pain, but no 
diagnosis appears in the treatment records.  The Veteran 
testified that a VA doctor told him, and that he personally 
suspects, he has arthritis in his elbows.  October 1993 VA x-rays 
of his elbows are normal.

As to the Veteran's left knee condition, the Veteran testified in 
his hearing that during military service he worked with armored 
tanks.  He indicated that one time he hit his left knee against a 
tank while he was climbing into or out of the tank, resulting in 
swelling of his knee.  The Veteran testified that he sought 
treatment for the blunt-force injury to his knee and swelling 
during service.  The Veteran's February 1993 separation 
examination noted that the Veteran's knees were normal, and 
October 1993 VA x-rays reveal that the Veteran's knees were 
normal at that time.  However, in April 2009, the Veteran's VA 
treatment records disclose that the Veteran sought treatment for 
his right knee pain at which time he indicated that his right 
knee suffered a blunt-force injury by a tank during military 
service.  The VA treatment records reveal that the Veteran has 
not been treated for any left knee pain or condition throughout 
the appeal period.

Finally, as to the Veteran's right shoulder condition, the 
Veteran indicates that he believes that his right shoulder pain 
is either related to his right shoulder gout, which was noted on 
his February 1993 separation examination, or to his service-
connected cervical spine disability.  He specifically indicated 
in his June 2010 hearing that he has had pain in his shoulders 
since his neck surgery in 1993.  The Veteran's VA treatment 
records demonstrate that the Veteran was noted as having left 
upper extremity radiculopathy associated with his cervical neck 
pain in April 2006, and the Veteran's electromyolography (EMG) in 
April 2009 disclosed that the Veteran had bilateral C8-T1 
radiculopathy.

Given the above evidence, the Board finds that VA examinations 
are necessary in order to adjudicate the Veteran's claims of 
service connection for bilateral elbow, left knee and right 
shoulder conditions.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Additionally, the Board notes that the RO has characterized the 
Veteran's bilateral elbow and left knee claims as claims to 
reopen due to the receipt of new and material evidence.  While 
the Board notes that this is a rebuilt claims file, this does not 
relieve VA of the duty to properly notify the Veteran as to how 
to substantiate his claims to reopen.  The notice letter sent to 
the Veteran in April 2006 does not indicate that the Veteran has 
to submit new and material evidence in order to reopen those 
claims, nor does it explain what this means or what the basis of 
the prior denials were.  Accordingly, the Board finds that as to 
the claims to reopen service connection for bilateral elbow and 
left knee conditions, VA has failed to properly fulfill the duty 
to notify in this case; and on remand, corrective notice should 
be sent in order for the Veteran to be adequately able to 
participate in the adjudication of his claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VA must notify a claimant of 
the information and evidence that is necessary both to reopen the 
claim, including the basis of the prior denial, and to establish 
entitlement to the underlying benefit).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran relevant notice on how 
to substantiate his claim for of service 
connection for a right shoulder condition and 
his claims to reopen bilateral elbow and left 
knee conditions.  Such notice should be 
compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as the 
notice requirements specific for claims for 
to reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Obtain and associate with the claims file 
all relevant VA treatment records from the 
Miami VA Medical Center since August 2009.

3.  Clarify the current state of the 
Veteran's service connection claim for right 
ear hearing loss and associate with the 
claims file any rating action which has 
granted service connection for right ear 
hearing loss, if such has been granted.  A 
supplemental statement of the case should be 
sent to the Veteran readjudicating his 
increased evaluation for bilateral hearing 
loss claim under the proper rating criteria, 
before being returned to the Board for 
further appellate review.

If such has not been granted, then such 
should be noted in the claims file and a 
supplemental statement of the case issued, 
including both hearing loss issues on appeal, 
before being returned to the Board for 
further appellate review.  

4.  Following the completion of the above 
development to the extent possible, schedule 
the Veteran for a VA orthopedic examination 
in order to determine the nature of the 
Veteran's bilateral elbow, right shoulder and 
left knee conditions and obtain an opinion as 
to whether those conditions are related to 
service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be conducted, 
including x-rays, and the results reported in 
detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any bilateral 
elbow, right shoulder and left knee 
conditions, to include any arthritic 
condition of those noted areas, found.  

The VA examiner should then provide an 
opinion as to whether the Veteran's bilateral 
elbow, right shoulder and left knee 
conditions more likely, less likely or at 
least as likely as not (50 percent or greater 
probability) had their onset in or are 
otherwise related to his period of military 
service.  All opinions must be accompanied by 
a clear rationale.  If the examiner opines 
that any of the above questions cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to why 
this is so must be provided.

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims for hearing 
loss, bilateral elbow, right shoulder and 
left knee conditions.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


